Citation Nr: 0805553	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  02-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana which denied the veteran's 
claim of entitlement to service connection for schizophrenia.  
The veteran filed a notice of disagreement and requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claim and confirmed the RO's findings 
in an April 2002 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9), also in April 2002.

The veteran testified at a formal hearing conducted by a 
Hearing Officer at the RO in October 2002.  The transcript of 
the hearing is associated with the veteran's VA claims 
folder.  He also initially requested a personal hearing 
before a Veterans Law Judge, but he subsequently withdrew 
that request in November 2002.  
See 38 C.F.R. § 20.704(e) (2007). 

This case was remanded by the Board in August 2003 and in 
July 2005 for additional evidentiary development, namely to 
obtain private treatment records identified by the veteran 
and a VA psychiatric examination.  In September 2007 the VA 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim of entitlement to service connection for 
schizophrenia.  The veteran's claims folder has been returned 
to the Board for further appellate proceedings.




FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed schizophrenia and his military service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for schizophrenia.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in August 2003 and July 2005.  In essence, the 
Board instructed the agency of original jurisdiction (AOJ) to 
obtain a VA psychiatric examination and private medical 
evidence identified by the veteran.  The AOJ was then to 
readjudicate the claim.  

The veteran was afforded VA psychiatric examination in 
January 2005, the report of which indicates the examiner 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted an appropriate psychiatric 
examination and rendered an appropriate medical nexus opinion 
in conformity with the August 2003 remand instructions.  
Additionally, as will be detailed in the VCAA discussion 
below, the AOJ made reasonable efforts to obtain the private 
evidence identified by the veteran.  The AMC readjudicated 
the claim in the September 2007 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated September 25, 2001, including the 
necessity of evidence of "a relationship between your 
current disability and an injury, disease or event in 
service."  The September 2001 letter also informed the 
veteran that for certain disabilities presumptive service 
connection could be established; however, "for most of these 
conditions, the evidence must show that you were diagnosed 
with the condition within one year after you left military 
service."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
September 2001 letter, along with additional letters from the 
AMC dated April 27, 2004 [issued subsequent to the Board's 
August 2003 remand] and May 18, 2006 [issued subsequent to 
the Board's July 2005 remand].  Specifically, the veteran was 
advised in the April 2004 and May 2006 VCAA letters that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military, VA 
Medical Centers and the Social Security Administration.  
The veteran was also advised in all three letters that a VA 
medical examination would be scheduled if necessary to make a 
decision on his claim.  

With respect to private treatment records, the April 2004 and 
May 2006 letters informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with all three letters were copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, and the veteran was asked in the letters to 
complete this release so that VA could obtain private records 
on his behalf.  The August 2004 and May 2006 letters further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in originals].  

The Board notes that the May 2006 VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim and has not previously been 
considered, please send it to us" [Emphasis as in original].  
This request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as medical 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the instant claim, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on element (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in February 
2002.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with VCAA notice through the April 
2004 and May 2006 VCAA letters, and his claim was 
readjudicated in the September 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, reports of private treatment of the veteran 
and the veteran's SSA records have been associated with the 
claims folder.  Additionally, the veteran was afforded VA 
examination in January 2005.

The Board notes that the AMC attempted to obtain records from 
Drs. C. and R. pursuant to the Board's remand instructions.  
The letter sent to Dr. R. was returned to the AMC marked 
"undeliverable" in September 2006.  The AMC informed the 
veteran of this in November 2006 and asked for additional 
information as to the doctor's address.  The veteran did not 
respond.  

Additionally, Dr. C. notified VA in March 2007 that there 
were no records pertaining to the veteran in his possession.  
The veteran was informed of such in the September 2007 SSOC.  
Ha again offered no response.  

VA has thus done its utmost to develop the evidence with 
respect to the veteran's claim, and any failure to develop 
this claim rests with the veteran himself.  See 38 U.S.C.A. § 
5107 (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  The Court 
has held that VA's duty to assist the veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection -- in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

With respect to Hickson element (1), of record are diagnoses 
of schizophrenia, per a January 2005 VA examination report as 
well as SSA records and private treatment records.  Hickson 
element (1) is accordingly met.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address in-service disease 
and in-service injury.  

With respect to in-service disease, there is no medical 
evidence of any psychiatric disease in service or within the 
one year presumptive period after service.  
Of record are the veteran's May 1971 separation examination 
and a report of medical examination conducted for the 
veteran's enlistment into the US Army Reserves in September 
1976, both of which indicate that clinical psychiatric 
evaluation was normal.  Indeed, the first suggestion of 
psychotic symptoms is contained in a May 1995 record from the 
Center for Mental Health, over 20 years following separation 
from service.  Accordingly, psychiatric disease is not 
established in service or within the one-year presumptive 
period thereafter for psychoses.

The veteran contends that he first experienced symptoms of 
schizophrenia during basic training.  See the October 2002 RO 
hearing transcript, pages 2-3.  The veteran did not describe 
any such symptoms; rather, he stated that "they was treating 
me different."  There is, however, absolutely no objective 
evidence of any problems in service.  The veteran served his 
full two year tour of duty, and he was promoted to E-4.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]. Such records are more reliable, in the 
Board's view, than the veteran's unsupported assertion of 
events now over three and a half decades past. The medical 
evidence of record, significantly, indicates that the 
veteran's recent statements appear to be colored by his 
currently diagnosed  paranoid schizophrenia.  Indeed, the 
January 2005 VA examiner specifically stated:  "The 
patient's delusional framework has certainly incorporated his 
military experience in the past." 

With respect to in-service injury, the veteran has 
alternatively indicated that he suffered psychiatric 
"injury" as a result of a device being implanted in his ear 
during service in Germany.  See the October 2002 hearing 
transcript, page 3; 
see also the March 2002 notice of disagreement.  The record 
is completely devoid of competent, objective evidence to 
support this assertion.  Again, it strongly appears that the 
veteran's current paranoid schizophrenia is impacting his 
presentation.  For these reasons, the Board finds that the 
veteran's recent reports of in-service psychiatric 
symptomatology or of "implants" in service to be lacking 
credibility and probative value.

This finding is supported by the January 2005 VA examiner, 
who reviewed the veteran's claims folder and determined: 

There was no indication from the record that 
the veteran experienced symptoms while in the 
service or shortly thereafter.  The initial 
onset of schizophrenia is typically from the 
late teens to the mid-30s, which is consistent 
with the case here.  Inclusion of earlier life 
events in a delusional framework is not 
indicative of any causal relationship.  Given 
the data presented, my conclusion is that the 
veteran's paranoid schizophrenia, now diagnosed 
schizophrenia-residual type, is less likely as 
not related to his time in the service.  

The Board finds it to be particularly significant that there 
is no mention of a psychiatric problem in service by the 
veteran until he filed his claim of entitlement to VA 
benefits in July 2001, over 30 years after he left military 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  The lack of any 
evidence of schizophrenia or symptoms of schizophrenia for 
over two decades after service, and the filing of the claim 
for service connection 30 years after service, is itself 
evidence which tends to show that no psychiatric injury was 
sustained in service or that a psychiatric injury, if any, 
did not result in any disability.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence]. 

Hickson element (2) has therefore not been met, and the claim 
fails on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a psychiatric disease or 
injury, it follows that Hickson element (3), or medical 
nexus, is necessarily lacking also.  This finding is 
supported by the January 2005 VA examiner, quoted above. 

In support of the claim, the veteran and his representative 
have pointed to the opinion of an October 2001 VA examiner, 
who stated the origin of the veteran's schizophrenia "does 
appear to have its etiology during the time [the veteran] was 
in the service of the United States Army."  See, e.g., the 
December 17, 2007 Written Brief Presentation; see also the 
March 2002 notice of disagreement.  

The opinion of the October 2001 VA examiner carries little 
weight of probative value.  First, it is speculative in 
nature, noting that there "appears" to be a medical nexus 
relationship.  The Court has specifically held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Second, the opinion is self-contradictory, in that 
examiner acknowledges "the veteran first began getting 
services from the Anderson Center for Mental Health in 
1994," but then went on to relate the schizophrenia to his 
military service from 1969-1971.  It thus appears that the 
October 2001 VA examiner rendered his nexus opinion based 
upon the veteran's self-report of schizophrenia in service, 
which as discussed above the Board has found to be lacking in 
probative value.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  The Board thus places little 
weight of probative value on the October 2001 VA examiner's 
opinion.  

To the extent that the veteran himself, or other laypersons 
such as his representative contend that a medical 
relationship exists between his current schizophrenia and 
service, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The veteran argues that he has 
experienced schizophrenia continually since service; however, 
as detailed above the veteran has not submitted competent 
medical evidence of in-service schizophrenia or continuous 
schizophrenia since service.  He was first diagnosed as 
having schizophrenia a full two decades after service.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  See also 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. 

Because the record as a whole demonstrates that the veteran 
did not evidence schizophrenia continuously since service, 
the Board finds that the recent assertions of the veteran and 
other laypersons to the contrary lack credibility and 
probative value. 

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
schizophrenia.  Therefore, contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for schizophrenia is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


